IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIE J. CHANDLER, JR.,              NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-0068

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed February 10, 2015.

An appeal from the Circuit Court for Gulf County.
Shonna Y. Gay, Judge.

Willie James Chandler, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Jennifer Parker, General Counsel, and Beverly
Brewster, Assistant General Counsel, Department of Corrections, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.